MoOlaiN, J.
'The demurrer to certain paragraphs of defendant’s answer setting out facts tending to show the good faith of the officers of defendant in entering into the contract for the erection of the schoolhouse, and also facts which would estop the defendant from interposing the defense that the warrants are void, was properly, sustained, It seems unnecessary to cite authorities to the effect that-good faith on the part of the defendant’s officers, or their action in acknowledging the validity of the ■warrants, *101would not prevent the defendant corporation from interposing'the defense that the warrants were in excess of the constitutional limitation, nor prevent the interveners from insisting on their invalidity if the officers of the defendant refuse to interpose that defense.
The ruling of the trial court that the holders of the warrants were necessary parties to an adjudication of the question whether the defendant should be enjoined from recognizing their validity has not been appealed from by interveners, and therefore that question is not now before us. We are required simply to decide whether, in view of the ruling that the holders of the warrants were necessary parties, the court erred in refusing to dismiss the petition of intervention on that ground, and in continuing the case for the purpose of having the holders brought in as parties. By Code, section S466, it is provided that when the determination of a controversy between the parties, before the court cannot be made without the presence of other parties it must order them to be brought in. Therefore when, at the close of the trial of the issues between interveners and defendant, the defendant moved that the petition be dismissed for want of proper parties, the court was required to direct, as it did, that the necessary parties be brought into the case.
A motion of appellant to tax to appellee the costs of his amendment to the abstract for the reason that the matter therein set forth is wholly unnecessary for the determination of the appeal, and that appellant’s abstract sufficiently presents the record, has been submitted with the case. An examination of the amendment leads to the conclusion that it presents matters which could not have been considered on this appeal, and the motion is therefore sustained.
The rulings of the trial court complained of by appellant are aefiRMEd.